PROMISSORY NOTE

 

$131,000,000.00

June 21, 2006

 

FOR VALUE RECEIVED, BEHRINGER HARVARD TERRACE LP, a Delaware limited partnership
having an address at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001,
together with certain future borrowers not a signatory to this Note on the date
hereof, (“Maker”), hereby promises to pay to the order of LEHMAN BROTHERS BANK,
FSB, a federal stock savings bank, having an address at 1000 West Street,
Suite 200, Wilmington, Delaware 19801 (together with its successors and assigns
“Payee”) or at such place as the holder hereof may from time to time designate
in writing, the principal sum of ONE HUNDRED THIRTY ONE MILLION AND NO/DOLLARS
($131,000,000.00) (the “Principal”) (or such lesser amount thereof as shall be
advanced by Payee to Maker under the Loan Agreement), in lawful money of the
United States of America, with interest on the unpaid principal balance from
time to time outstanding at the Interest Rate, in installments as follows:

A.   A payment of $418,472.22 on the date hereof, representing interest from the
date of funding through July 10, 2006;

B.   On August 11, 2006 (which shall be the first Payment Date hereunder) and
each Payment Date thereafter through and including the Payment Date immediately
preceding the Amortization Commencement Date, Maker shall pay interest only on
the unpaid Principal accrued at the Interest Rate during the Interest Period
immediately preceding such Payment Date (the “Monthly Interest Payment Amount”);

C.   On the Amortization Commencement Date and each Payment Date thereafter
through and including July 11, 2016 (as such date may be changed in accordance
with Section 2.2.4 of the Loan Agreement), Maker shall make constant payments
with respect to this Note in equal monthly installments of $804,291.90 (the
“Monthly Debt Service Payment Amount”); which is based on the Interest Rate and
a 360-month amortization schedule; each of such payments, subject to the
provisions of Section 3.11 of the Loan Agreement (hereinafter defined), to be
applied (a) First, to the payment of interest computed at the rate aforesaid;
and (b) Second, the balance applied toward the reduction of the principal sum;
and

D.   The balance of the principal sum of this Note together with all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date.


--------------------------------------------------------------------------------




1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given in that certain Loan Agreement (the “Loan Agreement”)
dated the date hereof between Maker and Payee. The following terms have the
meanings set forth below:

Amortization Commencement Date: August 11, 2011, as such date may be changed in
accordance with Section 2.2.4 of the Loan Agreement.

Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) 5% above the Interest Rate, compounded
monthly.

Interest Period: (i) the period from the date hereof through the first (1st) day
thereafter that is the tenth (10th) day of a calendar month and (ii) each period
thereafter from the eleventh (11th) day of each calendar month through the tenth
(10th) day of the following calendar month; except that the Interest Period, if
any, that would otherwise commence before and end after the Maturity Date shall
end on the Maturity Date. Notwithstanding the foregoing, if Lender exercises its
right to change the Payment Date to a New Payment Date in accordance with
Section 2.2.4 of the Loan Agreement, then from and after such election, each
Interest Period shall be the period from the New Payment Date in each calendar
month through the day in the next succeeding calendar month immediately
preceding the New Payment Date in such calendar month.

Interest Rate: a rate of interest equal to (i) for the period from and including
the date hereof through and including the last day of the Interest Period ending
in the calendar month of July, 2008, 5.75% per annum, and (ii) for all periods
thereafter, 6.22302% per annum (or, in either such case, when applicable
pursuant to this Note or any other Loan Document, the Default Rate).

Maturity Date: the Stated Maturity Date or any earlier date on which the final
payment of principal of this Note (or any replacement promissory note issued in
connection with a Defeasance Event, if applicable) shall become due and payable
as provided herein or in any other Loan Documents, whether by declaration of
acceleration, or otherwise.

Payment Date: the 11th day of each calendar month or, upon Payee’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 of the
Loan Agreement, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be August 11, 2006.

Stated Maturity Date: July11, 2016, as such date may be changed in accordance
with Section 2.2.4 of the Loan Agreement.

Yield Maintenance Premium: an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Note through the Stated Maturity Date and
(b) in amounts equal to the Monthly Debt Service Payment

2


--------------------------------------------------------------------------------




Amount and/or Monthly Interest Payment Amount, as the case may be, required
under this Note through the Stated Maturity Date together with the outstanding
principal balance of this Note as of the Stated Maturity Date assuming payment
of all such Monthly Debt Service Payment Amounts and/or Monthly Interest Payment
Amount, as the case may be, are made (including any servicing costs associated
therewith). In no event shall the Yield Maintenance Premium be less than zero.

2.    Payments and Computations. Interest on the unpaid Principal shall be
computed on the basis of the actual number of days elapsed over a 360-day year.
All amounts due under this Note shall be payable without setoff, counterclaim or
any other deduction whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or
enforcement hereof, including, attorneys’ fees and court costs.

3.    Loan Documents. This Note is evidence of that certain Loan made by Payee
to Maker contemporaneously herewith and is executed pursuant to the terms and
conditions of the Loan Agreement. This Note is secured by and entitled to the
benefits of, among other things, the Security Instrument and the other Loan
Documents. Reference is made to the Loan Documents for a description of the
nature and extent of the security afforded thereby, the rights of the holder
hereof in respect of such security, the terms and conditions upon which this
Note is secured and the rights and duties of the holder of this Note. No
reference herein to and no provision of any other Loan Document shall alter or
impair the obligation of Maker, which is absolute and unconditional (except for
Section 10.1 of the Loan Agreement), to pay the principal of and interest on
this Note at the time and place and at the rates and in the monies and funds
described herein. All of the agreements, conditions, covenants, provisions and
stipulations contained in the Loan Documents to be kept and performed by Maker
are by this reference hereby made part of this Note to the same extent and with
the same force and effect as if they were fully set forth in this Note, and
Maker covenants and agrees to keep and perform the same, or cause the same to be
kept and performed, in accordance with their terms.

4.    Loan Acceleration; Prepayment. The Debt shall, without notice, become
immediately due and payable at the option of Payee upon the happening of any
Event of Default. Maker shall have no right to prepay or defease all or any
portion of the Principal except in accordance with Sections 2.2.3, 2.3.2, 2.3.3,
2.3.4, 2.4 and 7.4.2 of the Loan Agreement. If prior to the third Payment Date
prior to the Stated Maturity Date (i) Maker shall (notwithstanding such
prohibition of prepayment) tender, and Payee shall, in its sole discretion,
elect to accept, payment of the Debt, or (ii) the Debt is accelerated by reason
of an Event of Default, then the Debt shall include, and Payee shall be entitled
to receive, in addition to the outstanding principal and accrued interest and
other sums due under the Loan Documents, an amount equal to the Yield
Maintenance Premium, if any, that would be required in connection with a
Defeasance if a Defeasance were to occur at the time of Payee’s acceptance of
such tender or other receipt of the Debt (through foreclosure or otherwise), as
the case may be. The principal balance of this Note is subject to mandatory
prepayment, without premium or penalty, (a) in certain instances of Insured
Casualty or Condemnation, as more particularly set forth in Sections 2.3.2 and
7.4.2 of the Loan Agreement, or (b) provided no Event of Default is continuing,
if payment is required in accordance with Section 5 or Section 6 of the Security
Instrument. Except during the continuance of an Event of Default, all proceeds
of any repayment, including permitted prepayments, of Principal shall be applied
in accordance with Section 2.3.1 of the Loan

3


--------------------------------------------------------------------------------




Agreement. During the continuance of an Event of Default, all proceeds of
repayment, including any payment or recovery on the Property (whether through
foreclosure, deed-in-lieu of foreclosure, or otherwise) shall, unless otherwise
provided in the Loan Documents, be applied in such order and in such manner as
Payee shall elect in Payee’s discretion.

5.    Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

6.    Late Payment Charge. If any regularly scheduled payment of Principal,
interest or other monthly payment due under any Loan Document is not paid by
Maker on the date on which it is due (other than the balloon payment of
Principal due on the Maturity Date or acceleration of the Loan) and, Maker shall
pay to Payee upon demand an amount equal to the lesser of 5% of such unpaid sum
or the maximum amount permitted by applicable law (the “Late Payment Charge”),
in order to defray the expense incurred by Payee in handling and processing such
delinquent payment and to compensate Payee for the loss of the use of such
delinquent payment.

7.    Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Maker or Payee, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the words “Payee” and
“Maker” shall include their respective successors, assigns, heirs, executors and
administrators. If Maker consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.

8.    Waiver. Maker and all others who may become liable for the payment of all
or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration. No
release of any security for the Debt or any person liable for payment of the
Debt, no extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of the Loan Documents
made by agreement between Payee and any other person or party shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Maker, and any other person or party who may become liable under
the Loan Documents, for the payment of all or any part of the Debt.

9.    Exculpation. It is expressly agreed that recourse against Maker for
failure to perform and observe its obligations contained in this Note shall be
limited as and to the extent provided in Section 10.1 of the Loan Agreement.

10. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

4


--------------------------------------------------------------------------------




11. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

12. No Conflicts. In the event of any conflict between the provisions of this
Note and any provision of the Loan Agreement, then the provisions of the Loan
Agreement shall control.

[Signature Pages Follow]

 

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written.

 

BEHRINGER HARVARD TERRACE LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

 

Behringer Harvard Terrace GP, LLC, a

 

 

Delaware limited liability company, its general

 

 

partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Gerald J. Reihsen, III, Secretary

 

 

 

STATE OF ________________

)

 

)ss:

COUNTY OF ______________

)

 

 

On the _____ day of _____________ in the year 2006, before me, the undersigned,
personally appeared Gerald J. Reihsen, III, as Secretary of Behringer Harvard
Terrace GP, LLC, a Delaware limited liability company, as general partner of
BEHRINGER HARVARD TERRACE LP, a Delaware limited partnership, on behalf of said
limited liability company and limited partnership, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity as aforesaid, and that by his signature on the
instrument, he, or the person upon behalf of which he acted, executed the
instrument.

 

 

 

 

Notary Public

 


--------------------------------------------------------------------------------